Citation Nr: 0327468	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  00-25 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Achilles tendonitis 
(claimed as bone spurs of both feet, inflamed heel, feet and 
ankles).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The veteran had active military service from July 1972 to 
August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the above claim.  The claims 
file has since been transferred to the jurisdiction of the RO 
in St. Petersburg, Florida.

During the pendency of this appeal, the veteran raised an 
additional claim of entitlement to service connection for pes 
planus (flat feet), which was denied in a May 2003 rating 
decision.  He has not yet submitted a notice of disagreement 
on this issue, so the Board cannot address it.


REMAND

Additional evidentiary development is needed in this case.  
First, the veteran has referenced receiving private treatment 
for the claimed foot disorder, to include surgical treatment 
in December 1996.  The RO made several records requests in 
July 1999, but only one medical facility responded.  Under 
the provisions of 38 U.S.C.A. § 5103A, A follow-up request 
must be made to each facility that did not respond, and the 
veteran must be given notice of any records not received.  
That has not yet been done in this case.

Second, on his December 1998 claim for compensation, the 
veteran indicated that he had inactive military service from 
1975 to 1978.  That period of service has not been verified, 
and the service medical records obtained from the National 
Personnel Records Center (NPRC) do not include records from 
this time period.

Accordingly, this claim is REMANDED for the following:

1.  Ask the appellant to again complete 
release forms authorizing VA to request 
his treatment records from: 
?	Central Florida Regional Hospital 
for surgery in December 1996;
?	Dr. Thomas Broderick for treatment 
between 1996 and 1998;
?	Columbia Medical Center in Sanford, 
Florida, for treatment in 1996; and
?	Any other private physician or 
medical facility where he has 
received treatment for his foot 
disorder(s) since his separation 
from service.

These medical records should then be 
requested, indicating that actual 
treatment records, as opposed to 
summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  If any records are not 
obtained, inform the appellant of this 
fact, including what efforts were made to 
obtain the records.  Also inform the 
appellant what further action, if any, 
will be taken with respect to his claim 
for compensation.  Allow an appropriate 
period of time within which to respond.

2.  Obtain the appellant's medical 
records from the VA outpatient clinic in 
Daytona Beach, Florida, for treatment of 
the feet since November 2000.  Continue 
to request these VA records, either until 
the records are obtained or it is 
reasonably certain that the records do 
not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

3.  Request that the National Personnel 
Records Center (NPRC) verify the 
appellant's period of inactive service, 
reportedly from August 1975 to July 1978.  
Ask that NPRC provide any medical records 
they have for this period of service.  If 
appropriate, also ask for the medical 
records from the unit(s) to which the 
veteran was assigned for his period of 
inactive service.  Continue to request 
these service records, either until the 
records are obtained or it is reasonably 
certain that the records do not exist or 
that further efforts to obtain the 
records would be futile.  All efforts to 
obtain the records should be fully 
documented, and all agencies or 
facilities must provide a negative 
response if records are not available.

4.  The RO must ensure that all notice 
and duty-to-assist provisions of 
38 U.S.C.A. §§ 5102, 5103, 5103A, an 5107 
have been properly applied in the 
development of this claim.

5.  Then, readjudicate the claim.  If any 
such action does not resolve it, issue 
the appellant and her representative a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
deemed necessary, is needed for a comprehensive and correct 
adjudication of his claim.   The appellant's cooperation in 
VA's efforts is both critical and appreciated.  This claim 
must be afforded expeditious treatment.  



                  
_________________________________________________
	G.H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



